Fourth Court of Appeals
                                San Antonio, Texas
                                     January 18, 2019

                                   No. 04-18-00885-CV

            IN THE INTEREST OF A.S.A. AND A.S.A., MINOR CHILDREN,

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-1794-CV-C
                  Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on January 28, 2019. However, no further extensions will be granted
absent extenuating circumstances.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court